226 Wis.2d 826 (1999)
599 N.W.2d 410
Daniel D. DROW, Petitioner-Appellant,
v.
David H. SCHWARZ and Division of Hearings and Appeals, State of Wisconsin, Respondents-Respondents.
No. 97-1867.
Supreme Court of Wisconsin.
Filed June 25, 1999.

STATE OF WISCONSIN  SUPREME COURT

ORDER
The court having considered the motion for reconsideration filed by the Petitioner-Appellant.
IT IS ORDERED that the motion is denied, without costs.
IT IS FURTHER ORDERED that the following changes be made in the opinion:
The first mandate line of the opinion of May 5, 1999, is amended to read as follows: "Reversed and remanded."
The last sentence of the opinion of May 5, 1999, is amended to read as follows: "Accordingly we reverse the decision of the court of appeals and remand the cause to the court of appeals to address the remaining issues that were not addressed by the court of appeals and were not briefed in this court."
*827 The final mandate line of the opinion of May 5, 1999, is amended to read as follows: "By the court.  The decision of the court of appeals is reversed and the cause remanded."
Marilyn L. Graves Clerk of Supreme Court